Name: Decision of the EEA Joint Committee No 36/95 of 19 May 1995 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  culture and religion;  economic geography;  economic policy;  information and information processing;  cooperation policy
 Date Published: 1995-08-31

 31.8.1995 EN Official Journal of the European Communities L 205/45 DECISION OF THE EEA JOINT COMMITTEE No 36/95 of 19 May 1995 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended by Decision No 11/94 of the EEA Joint Committee (1); Whereas it appears appropriate to extend the cooperation of the Contracting Parties to the Agreement to the field of culture; Whereas Protocol 31 to the Agreement should therefore be amended in order to allow this extended cooperation as from the entry into force of this Decision, HAS DECIDED AS FOLLOWS: Article 1 The following Article shall be added to Protocol 31 of the Agreement: Article 13 Culture 1. Cooperation in the field of culture shall be strengthened in the framework of the activities and programmes of the Community in that area. The EFTA States participate in the various activities of the Community in the field of culture involving exchange of information, meetings of experts, seminars, conferences and diverse cultural events. 2. The EFTA States shall contribute financially to the activities referred to in paragraph 1 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall participate fully in the EC committees and other bodies which assist the Commission in the management, development and implementation of the activities referred to in paragraph 1. Article 2 This Decision shall enter into force on 1 June 1995, provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President Pablo BENAVIDES (1) OJ No L 253, 29. 9. 1994, p. 34.